DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (2008/0116004).
	With respect to Claim 12, Muto teaches a exhaust device (Figures 1-4, #30) for an internal combustion engine (3), comprising: an exhaust pipe (34); and an exhaust muffler (32/33) connected to a downstream end (34C) of said exhaust pipe (34), said exhaust muffler (32/33) extending from a portion thereof connected to said exhaust pipe (34) rearward on a vehicle (1) on which said exhaust muffler (32/33) is installed; a plurality of expansion chambers (Figures 5-10, #b/c/33b) defined in said exhaust muffler (32/33); an exhaust passage pipe (33a/40/51) extending through said expansion chambers (b/c/33b) for allowing exhaust gases from said exhaust pipe (34) to flow therethrough; and an exhaust valve (45) provided in said exhaust passage pipe (33a/40/51) for opening and closing said exhaust passage pipe (33a/40/51) to switch between flow passageways for exhaust gases, wherein said exhaust muffler (32/33) is made up of a plurality of layers including said exhaust passage pipe (33a/40/51) and said expansion chambers (b/c/33b) provided around an outer periphery (see Figure 5) of said exhaust passage pipe (33a/40/51), wherein said exhaust muffler (32/33) includes a front assembly (32) connected to said exhaust pipe (34) and a rear assembly (33) connected to a rear portion of said front assembly (32) and sub-assembled separately (mufflers 32 and 33 are clearly formed separately from one another given that they have different constructions and are entirely different from one another) from said front assembly (32), wherein said exhaust passage pipe (33a/40/51) includes a front exhaust passage pipe (40) as part of said front assembly (32), with said exhaust valve (45) being disposed in said front exhaust passage pipe (40), and a rear exhaust passage pipe (33a/51) as part of said rear assembly (33), wherein said front assembly (32) includes said front exhaust passage pipe (34), a front muffler body (37) disposed in covering relation to an outside of said front exhaust passage pipe (40) to cooperate with said front exhaust passage pipe (40) in making up double-walled pipes (Seen in Figure 5), and said exhaust valve (45), and wherein said rear assembly (33) includes said rear exhaust passage pipe (33a/51) and a rear muffler body (52) disposed in covering relation to an outside of said rear exhaust passage pipe (33a/51) to cooperate with said rear exhaust passage pipe (33a/51) in making up double-walled pipes (seen in Figure 10), and said front exhaust passage pipe (40) connected to the downstream end (34a) of said exhaust pipe (34).  
	With respect to Claim 15, Muto teaches wherein: said exhaust muffler (32/33) has a front end (seen in Figures 3 and 4) connected to the downstream end (34c) of said exhaust pipe (34); said exhaust passage pipe (33a/40/51) has an upstream end (defined by passage #39 connected upstream of pipe portion #40) positioned upstream of said exhaust valve (45) and connected (via muffler #32 interior) to said exhaust pipe (34) in said exhaust muffler (32/33); and said exhaust passage pipe (33a/40/51) has fluid communication holes (defined by honeycomb catalyst #43 in upstream section #39) defined therein between an area where said front end of said exhaust muffler is connected and an area where said exhaust valve (45) is provided, said through holes (43) being held in fluid communication with said expansion chamber (b/c/33b).  

Allowable Subject Matter
Claims 13-14 and 16-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to exhaust device for internal combustion engine are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837